NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EVARISTO ESPINO-HERNANDEZ,                      No.    15-72209

                Petitioner,                     Agency No. A200-897-853

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Evaristo Espino-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order pretermitting his applications for cancellation of

removal and voluntary departure. We dismiss the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Espino-Hernandez concedes that his conviction for felony endangerment

under Arizona Revised Statutes (“ARS”) § 13-1201 is a crime involving moral

turpitude. See Leal v. Holder, 771 F.3d 1140, 1146 (9th Cir. 2014).

      We lack jurisdiction to consider Espino-Hernandez’s unexhausted

contentions that the IJ erred or violated due process in vacating his June 19, 2014,

hearing, or in finding his conviction under ARS § 13-1201 to preclude the

establishment of the requisite good moral character for post-conclusion voluntary

departure. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DISMISSED.




                                          2                                  15-72209